Citation Nr: 1645302	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and as secondary to residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his December 2012 substantive appeal, the Veteran requested a travel board hearing.  The Veteran was notified of the date, time, and location of the hearing by letters dated in April 2016.  However, he failed to report for that proceeding, and he has not requested that the hearing being rescheduled or provided good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2015).   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains records that are either duplicative of the documents in VBMS or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed prostate cancer and erectile dysfunction as a result of herbicide exposure during his service aboard the USS Savage (DER-386) and the USS Haverfield (DER- 393).  He has reported that the USS Haverfield anchored in the Da Nang Harbor and operated within 50 yards of the shoreline.  See, e.g., June 2010 statement in support of claim and June 2010 notice of disagreement.  He has also stated that the USS Haverfield and USS Savage operated across the mouths of rivers on multiple occasions.  See June 2010 statement in support of claim.  

The Veteran's service treatment records reflect that he served aboard the USS Haverfield and the USS Savage.  However, the record does not verify the exact dates on which he served aboard each ship.  Thus, the AOJ should secure the Veteran's service personnel records.  

Moreover, in a September 2011 response to a request for information, the Joint Services Records Research Center (JSRRC) indicated that the deck logs for the USS Savage did not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  However, it does not appear that any development was conducted to review the ship's deck logs or any unit logs to attempt to verify the Veteran's allegation regarding his service aboard the USS Haverfield.  Additionally, in support of his claim, the Veteran submitted a declassified history for the USS Savage that noted the ship assisted Vietnamese coastal junk forces near the Bo De River mouth and that various members of the USS Savage's crew made visits to Vietnamese villages.   

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet. App. 313 (2015).  Therefore, further development must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a complete copy of the Veteran's service personnel records. 
  
2.  After completing the foregoing development, the AOJ should verify the locations of the USS Savage (DER-386) and the USS Haverfield (DER-393) while the Veteran served on each ship.  In so doing, the AOJ should consider whether deck logs are needed.

All attempts and responses should be documented in the claims file.

3.  After determining the locations of the USS Haverfield and USS Savage when the Veteran served aboard each ship, the AOJ should review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015). The AOJ should specifically address whether the USS Haverfield and the USS Savage ever entered an inland waterway as VA defines that term.  

In so doing, the AOJ should consider the Veteran's submission of a declassified history for the USS Savage noting that the ship assisted Vietnamese coastal junk forces near the Bo De River mouth and that various members of the USS Savage's crew made visits to Vietnamese villages.   

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




